Citation Nr: 1707334	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma of the left foot.  

2.  Entitlement to service connection for gastrointestinal (GI) disorders, to include a duodenal ulcer and gastroenteritis.  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Decision Review Officer (DRO) in May 2010.  A hearing transcript is associated with the Veteran's claims file.  The Board remanded the claims in February 2014 and April 2016 for additional development, and the case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's status post Morton's neuroma of the left foot is at least as likely as not related to active service.  

2.  The Veteran's gastroesophageal reflux (GERD) and hiatal hernia are at least as likely as not related to active service.  

3.  Migraine headaches are not shown in service; and, the preponderance of the evidence fails to establish that such are the result of a disease or injury during active duty service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Status post Morton's neuroma of the left foot was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  GERD and hiatal hernia were incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  Migraine headaches were not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Veteran's claims for service connection for Morton's neuroma of the left foot and GI disorders are granted herein, any error related to VA's duty to notify and assist is moot for these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the migraine headaches claim, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Letters dated in August 2008 and April 2016 in toto provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield, supra; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA examination to address his migraine headaches claim in June 2016.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, supra.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Merits of the Claims

The Veteran claims that service connection is warranted for Morton's neuroma of the left foot, various GI disorders, and for migraine headaches in that each of these conditions had their onset during active service.  Review of the STRs does reflect that the Veteran was seen on many occasions for foot problems and for GI complaints, to include diagnoses of a duodenal deformity and gastroenteritis.  

The Veteran testified as to ongoing treatment for these conditions post discharge but was unable to successfully obtain such records.  The claims file does show treatment for additional GI problems beginning in 2001 continuing to the present day and to include post service diagnoses of gastroenteritis and hiatal hernia with reflux in 2008.  A history of ulcers and diverticulitis was also noted in 2008.  At that time, the Veteran was also noted to have a history of foot problems and headaches.  VA records dated in 2007 relate his migraine headaches to complaints of neck pain (diagnosed as degenerative disc disease (DDD) of the cervical spine).  

VA examinations were conducted in November 2008 and March 2009 to address etiological questions regarding the Veteran's claims, but as noted in the Board remand of April 2016, these examinations were ultimately found to be inadequate to address the medical questions at hand.  

VA records dated in 2009 show continued treatment for left foot and GI complaints, as well as migraine headaches which were usually associated with his cervical spine disorder.  A private physician stated in a May 2009 document that after examining and treating the Veteran, it was his opinion that the Veteran likely developed his left foot neurological problem during service.  Another private physician opined in a May 2010 statement that after review of a 2010 magnetic resonance imaging (MRI) of the brain and cervical spine, it was his opinion that the Veteran's multilevel cervical degenerative disease was manifested as chronic headaches.  

VA and private treatment records dated in 2010 show continued treatment for the conditions on appeal.  The Veteran testified in support of his claims before a DRO in May 2010.  

In an April 2016 remand, the Board requested additional VA examinations with opinions to address the etiologies of the Veteran's left foot, GI, and headache conditions.  The requested examinations were conducted in June 2016.  As for the left foot, the diagnoses rendered were Morton's metatarsalgia neuroma excision, left second interspace, with mild degenerative changes.  The GI conditions diagnosed were GERD and hiatal hernia.  The VA examiner opined that she could not resolve the medical questions as to the foot and GI conditions without resorting to mere speculation.  It was her opinion that these conditions were less likely than not related to the Veteran's active duty service.  For rationale, she noted that while his STRs revealed objective evidence of multiple complaints, medical evaluations, management/treatment for symptoms that could have been related to these conditions, there was insufficient objective evidence to confirm that these conditions initiated while the Veteran was in active duty.   

While the VA examiner's opinions are negative regarding association with the Veteran's current left foot and GI conditions and his active service, the Board finds that her statement noting that there were multiple entries during service which could suggest a relationship between these conditions, results in evidence that is, at minimum, in equipoise regarding the questions of whether the Veteran's current left foot disorder and his GI problems are related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for Morton's neuroma of the left foot and GERD and hiatal hernia are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  

As for the claim for service connection for migraine headaches, however, the claim is denied.  In explanation, it is noted that the VA examiner in June 2016 opined that the Veteran's migraine headaches were less likely than not related to his active military service.  For rationale, she noted that she was unable to identify any objective evidence in the STRs documenting treatment for such.  The Board's review of the STRs was also negative for complaints of headaches.  Moreover, as indicated in the post service records, the Veteran's headaches, first noted on treatment records many years after discharge, have generally been associated with his cervical spine degenerative disease, a disorder for which service connection was denied in an April 2009 rating decision.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) (2016), referenced above, relating to chronicity and continuity of symptomatology.  Although the Veteran reports ongoing treatment for headaches after service, there is no medical or lay evidence, to corroborate such instances, and moreover, his headaches have been attributed to a nonservice-connected disorder.  

Accordingly, the Board finds that the claim of entitlement to service connection for migraine headaches must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for Morton's neuroma of the left foot is granted.  

Entitlement to service connection for duodenal ulcer and gastroenteritis is granted.  

Entitlement to service connection for migraine headaches is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


